           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MARCUS ABRAHAM
ADC #654155                                               PLAINTIFF

v.                       No: 4:21-cv-314-DPM

DEXTER PAYNE, Director, ADC;
GARY MUSSELWHITE, Warden,
Ester Unit, ADC; MICHELLE GRAY,
Deputy Warden, Ester Unit, ADC;
and SANDRA GRACY, Corporal,
Ester Unit, ADC                                        DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Abraham hasn't paid the filing fee or filed a complete
application to proceed in forma pauperis; instead, his mail is being
returned undelivered.     Doc. 4-6.   His complaint will therefore be
dismissed without prejudice.      LOCAL RULE 5.5(c)(2).    An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
